UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6493



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERT CHARLES BURGESS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron M. Currie, District Judge.
(CR-92-217, CA-02-1002-3-22)


Submitted:   April 11, 2003                 Decided:   June 9, 2003


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. Eric William
Ruschky, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Albert Charles Burgess, Jr., a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).            An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000); see Miller-El v. Cockrell, 123 S. Ct.

1029, 1039-40 (2003).       As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the [motion] states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”                 Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484    (2000)),    cert.   denied,   534     U.S.    941   (2001).    We    have

independently reviewed the record and conclude that Burgess has not

satisfied either standard.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We deny as moot Burgess’s

motion to expedite consideration of his appeal and dispense with

oral    argument    because   the    facts    and     legal   contentions   are


                                       2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3